UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-07390 BOULDER TOTAL RETURN FUND, INC. (Exact name of registrant as specified in charter) 2344 Spruce Street, Suite A, Boulder, CO 80302 (Address of principal executive offices) (Zip code) Stephen C. Miller 2344 Spruce Street, Suite A, Boulder, CO 80302 (Name and address of agent for service) Registrant’s Telephone Number, including Area Code: (303) 444-5483 Date of fiscal year end: November 30 Date of reporting period: July 1, 2010 – June 30, 2011 Form N-PX is to be used by a registered management investment company,other than a small businessinvestment company registered on Form N-5 (ss.ss.239.24 and 274.5 of this chapter), to file reports with the Commission,not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the InvestmentCompany Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Proxy Voting Record For Period July 1, 2010 to June 30, 2011 Name of Issuer Ticker Symbol CUSIP Shareholder Meeting Date Record Date Proposal Number Description of Matter Voted On Matter Proposed By Issuer or Holder Vote Cast Vote For or Against Management Neuberger Berman R/E SEC Income-PFD C NRO SERIES W 64190A301 7/1/2010 4/1/2010 1 Election of five (5) directors Issuer Yes Against Against Allegheny Energy, Inc. AYE 9/14/2010 7/16/2010 1 Proposal to approve the agreement and plan of merger, dated as of February 10, 2010, by and among Firstenergy Corp., Element Merger Sub, Inc. (a wholly-owned subsidiary of Firstenergy Corp.) and Allegheny Energy, Inc. as amended as of June 4, 2010 and as it may by further amended form time to time, and the merger described therein Issuer Yes For For 2 Proposal to adjourn the special meeting to a later date or dates, if necessary or appropriate, to solicit additional proxies if there are insufficient votes to approve the merger agreement and the merger at the time of the special meeting Issuer Abstain Abstain Abstain Diageo PLC DEO 25243Q205 10/14/2010 9/3/2010 1 Report and accounts 2010 Issuer Yes For For 2 Directors' remuneration report 2010 Issuer Yes For For 3 Declaration of final dividend Issuer Yes For For 4 - 12 Re-election of nine (9) directors Issuer Yes For For 13 - 14 Election of two (2) Directors Issuer Yes For For 15 re-appointment of auditor Issuer Yes For For 16 Remuneration of auditor Issuer Yes For For 17 Authority to allot shares Issuer Yes For For 18 Disapplication of pre-emption rights Issuer Yes For For 19 Authority to purchase own ordinary shares Issuer Yes For For 20 Authority to make political donations and/or to incur political expenditure in the EU Issuer Abstain Abstain Abstain 21 Amendment of the Diageo plc 2001 Share Incentive Plan Issuer Yes Against Against 22 Adoption of the Diageo plc 2001 Share save Plan Issuer Yes Against Against 23 Authority to establish international share plans Issuer Yes Against Against 24 Reduce notice of a general meeting other than an annual general meeting Issuer Yes Against Against Walgreen Co. WAG 11/15/2010 1/12/2011 1 Election of eleven (11) directors Issuer Yes For For 2 Ratify the appointment of Deloitte & Touche LLP as Walgreen Co.'s independent registered public accounting firm Issuer Yes For For 3 Amend Walgreen Co. articles of incorporation to revise the purpose clause Issuer Yes For For 4 Amend the Walgreen Co. articles of incorporation to eliminate certain supermajority vote requirements Issuer Yes For For 5 Amend Walgreen Co. Articles of incorporation to eliminate the "fair price" charter provision applicable to certain business combinations Issuer Yes For For 6 Shareholder proposal on a policy to change the vote required for shareholders to call special shareholder meetings Holder Yes For Against 7 Shareholder proposal on a policy that a significant portion of future stock option grants to senior executives should be performance-based Holder Yes For Against Penn Virginia Resource Partners LP PVR 2/16/2011 12/20/2010 1 To consider and vote upon the approval and adoption of the (A) agreement and plan of merger of by and among Penn Virginia Resource Partners, LP, PennVirginia Resource GP, LLC PVR Radnor, LLC, Penn Virginia GP Holdings LP and PVG GP, LLC, the general partner of holdings, (B) merger & (C) transactions contemplated thereby, all as more fully described in the proxy statement Issuer Yes For For 2 To consider and vote upon the approval and adoption of the fourth amended and restated agreement of limited partnership of the partnership Issuer Yes For For 3 To consider and vote upon any proposal that may be presented to adjourn the partnership special meeting to a later date, if necessary, to solicit additional proxies in the event that there are insufficient votes in favor of any of the foregoing proposals Issuer Abstain Abstain Abstain Franklin Resources, Inc. BEN 3/15/2011 1/18/2011 1 Election of twelve (12) Directors Issuer Yes For For 2 To ratify the appointment of PricewaterhouseCoopers LLP as the Company's independent registered public accounting firm for the fiscal year ending September 30, 2011 Issuer Yes For For 3 To approve an amendment and restatement of the Franklin Resources, Inc. 2002 Universal Stock Incentive Plan to increase the number of authorized shares of common stock available for issuance by 10,000,000 shares Issuer Yes Against Against 4 To approve on an advisory basis the compensation of the Company's executive officers Issuer Yes For For 5 Advisory vote on the frequency of advisory votes on the compensation plan of the Company’s executive officers Issuer Yes 1 yr Against Public Service Enterprise Group, Inc. PEG 4/19/2011 2/18/2011 1 Election of nine (9) Directors Issuer Yes For For 2 Advisory vote on executive compensation Issuer Yes Against Against 3 Advisory vote on frequency of advisory vote on executive compensation Issuer Yes 1 yr For 4 Ratification of the appointment of Deloitte & Touche LLP as independent auditor for the year 2011 Issuer Yes For For Scana Corporation SCG 80589M102 4/21/2011 3/3/2011 1 Election of five (5) Directors Issuer Yes For For 2 Approval of amendment to director compensation and deferral plan Issuer Yes For For 3 Approval of amendment to articles of incorporation to increase shares from 150,000,000 to 200,000,000 Issuer Yes For For 4 Approval of appointment of independent registered public accounting firm Issuer Yes For For 5 Advisory (non-binding) vote on executive compensation vote Issuer Yes For For 6 Advisory (non-binding) vote on frequency of executive compensation vote Issuer Yes 1 yr Against Cohen & Steers Infrastructure Fund, Inc. UTF 19248A109 4/28/2011 2/23/2011 1 Election of three (3) Directors Issuer Yes For For Cohen & Steers Quality Inc Rlty-Common RQI 19247L106 4/28/2011 2/23/2011 1 Election of three (3) Directors Issuer Yes For For Johnson & Johnson JNJ 4/28/2011 3/1/2011 1 Election of eleven (11) Directors Issuer Yes For For 2 Ratification of Pricewaterhousecoopers LLP as independent registered public accounting firm for 2011 Issuer Yes For For 3 Advisory vote on named executive officer compensation Issuer Yes Against Against 4 Advisory vote on frequency of advisory vote on named executive officer compensation Issuer Yes 1 yr For 5 Shareholder proposal on pharmaceutical price restraint Holder Yes Against For 6 Shareholder proposal on amendment to Company's equal employment opportunity policy Holder Yes Against For 7 Shareholder proposal on adopting non-animal methods for training Holder Yes Against For Pfizer, Inc. PFE 4/28/2011 3/1/2011 1 Election of thirteen (15) Directors Issuer Yes For For 2 Proposal to ratify the selection of KPMG LLP as independent register accounting firm for 2011 Issuer Yes For For 3 Advisory vote on executive compensation Issuer Yes For For 4 Advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1 yr Against 5 Shareholder proposal regarding publication of political contributions Holder Yes Against For 6 Shareholder proposal regarding public policy initiatives Holder Yes Against For 7 Shareholder proposal on pharmaceutical price restraints Holder Yes Against For 8 Shareholder proposal regarding action by written consent Holder Yes For Against 9 Shareholder proposal regarding special shareholder meetings Holder Yes For Against 10 Shareholder proposal regarding animal research Holder Yes Against For HCP, Inc HCP 40414L109 4/28/2011 3/4/2011 1 Election of nine (9) Directors Issuer Yes For For 2 Ratification of the appointment of Deloitte & Touche LLP as HCP's independent registered public accounting firm for the fiscal year ending December 31, 2011 Issuer Yes For For 3 Advisory vote on executive compensation Issuer Yes For For 4 Advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1 yr For Berkshire Hathaway, Inc. Class A BRK/A 4/30/2011 3/2/2011 1 Election of twelve (12) Directors Issuer Yes For For 2 Non-binding resolution to approve the compensation of the company's named executive officers, as described in the 2011 proxy statement Issuer Yes For For 3 Non-binding resolution to determine the frequency (whether annual, biennial or triennial) with which shareholders of the company shall be entitled to have an advisory vote on executive compensation Issuer Yes 1 yr Against 4 To approve the shareholder proposal with respect to the establishment of quantitative goals for the reduction of greenhouse gas and other air emissions at Berkshire's energy generating holdings Issuer Yes Against For Berkshire Hathaway, Inc. Class B BRK/B 4/30/2011 3/2/2011 1 Election of twelve (12) Directors Issuer Yes For For 2 Non-binding resolution to approve the compensation of the company's named executive officers, as described in the 2011 proxy statement Issuer Yes For For 3 Non-binding resolution to determine the frequency (whether annual, biennial or triennial) with which shareholders of the company shall be entitled to have an advisory vote on executive compensation Issuer Yes 1 yr Against 4 To approve the shareholder proposal with respect to the establishment of quantitative goals for the reduction of greenhouse gas and other air emissions at Berkshire's energy generating holdings Issuer Yes Against For Realty Income Corporation O 5/3/2011 3/10/2011 1 Election of seven (7) Directors Issuer Yes For For 2 Ratification of appointment of KPMG LLP as the independent registered public accounting firm for fiscal year ending December 31, 2011 Issuer Yes For For 3 Non-binding advisory vote on the compensation of our named executive officers Issuer Yes For For 4 Non-binding advisory vote on whether the frequency of future advisory votes on the compensation of our named executive officers should occur every year, every two years or every three years Issuer Yes 1 yr Against Health Care REIT, Inc. HCN 42217K106 5/5/2011 3/8/2011 1 Election of three (3) Directors Issuer Yes For For 2 Approval of the compensation of the named executive officers as disclosed in the proxy statement pursuant to the compensation disclosure rule of the SEC Issuer Yes For For 3 Frequency of advisory vote on compensation of the named executive officers Issuer Yes 1 yr For 4 Approval of an amendment to the second restated certificate of incorporation to increase the number of authorized share of common stock from 225,000,000, to 400,000,000 for general corporate purposes Issuer Yes For For 5 Ratification of the appointment of Ernst & Young LLP as independent registered public accounting firm for the fiscal year 2011 Issuer Yes For For Pengrowth Energy Corporation PGH 70706P104 5/5/2011 3/21/2011 1 Appointment of KPMG LLP as auditors of the corporation for the enduing year and authorizing the directors to fix their remuneration Issuer Yes For For 2 Election of eight (8) Directors Issuer Yes For For Philip Morris International Inc. PM 5/11/2011 3/15/2011 1 Election of ten (10) Directors Issuer Yes For For 2 Ratification of the selection of independent auditors Issuer Yes For For 3 Advisory vote to approve executive compensation Issuer Yes Against Against 4 Advisory vote on the frequency of future advisory votes on Executive Compensation Issuer Yes 1 yr For 5 Stockholder proposal 1 - Food insecurity and tobacco use Holder Yes Against For 6 Stockholder proposal 2 - Independent board chair Holder Yes Against For Transocean Ltd. RIG H8817H100 5/13/2011 3/16/2011 1 Approval of the 2010 annual report, including the consolidated financial statements of Transocean Ltd. For fiscal year 2010 and the statutory financial statements of Transocean Ltd. For fiscal year 2010 Issuer Yes For For 2 Discharge of the members of the Board of Directors and executive management form liability for activities during fiscal year 2010 Issuer Yes Against Against 3 Appropriation of available earnings for fiscal year 2010 Issuer Yes Against Against 4 Proposed reallocation of free reserve to legal reserve, reserve fro m capital contributions Issuer Yes Against Against 5 Rescission of the distribution to shareholders I the form of a par value reduction as approved at the 2010 annual general meeting Issuer Yes Against Against 6 Release and allocation of legal reserve, reserve from capital contribution, to dividend reserve from capital contributions,If proposal 3 and proposal 5 are not approved as proposed by the Board of Directors, there will be no vote on the proposal 6 Issuer Yes Against Against 7 New authorized share capital Issuer Yes Against Against 8 Reduction of the maximum number of members of the Board of Directors to 12 Issuer Yes For For 9 Election of five (5) Directors Issuer Yes For For 10 Appointment of Ernst & Young LLP as the Company's independent registered public accounting firm for the fiscal year 2011 and reelection of Ernst & Young Ltd., Zurich, as the Company's auditor for a further one-year term Issuer Yes For For 11 Advisory vote on executive compensation Issuer Yes Against Against 12 Advisory vote on the frequencyof executive compensation vote Issuer Yes 1 yr For Healthcare Realty Trust Incorporated HR 5/17/2011 3/17/2011 1 Election of three (3) Directors Issuer Yes For For 2 Ratify the appointment of BDO USA LLP as the company's independent registered public accounting firm Issuer Yes For For 3 To approve the following resolution: resolved, that the shareholders of Healthcare realty Trust Incorporated approve, on a non-binding advisory basis, the compensation of the named executive officers as disclosed pursuant to item 402 of regulation S-K in the company's proxy statement for the 2011 annual meeting of shareholders Issuer Yes Against Against 4 To recommend, by non-binding advisory vote, the frequency of executive compensation votes on an annual (1 year), biennial (2 years) or triennial (3 years) basis Issuer Yes 1 yr Against Firstenergy Corp. FE 5/17/2011 3/28/2011 1 Election of thirteen (13) Directors Issuer Yes For For 2 Ratification of the appointment of the independent registered accounting firm Issuer Yes For For 3 Reduce the percentage of share required to call a special meeting of shareholder Issuer Yes For For 4 Approval of an advisory vote on executive compensation Issuer Yes Against Against 5 Recommend advisory vote on frequency of future votes on executive compensation Issuer Yes 1 yr For 6 Shareholder proposal: Report on coal combustion waste Holder Yes Against For 7 Shareholder proposal: Lower percentage required for shareholder action by written consent Holder Yes For Against 8 Shareholder proposal: Adopt a majority vote standard for the election of directors Holder Yes For Against 9 Shareholder proposal: Report on financial risks of reliance on coal Holder Yes Against Against PPL Corporation PPL 69351T106 5/18/2011 2/28/2011 1 Election of ten (10) Directors Issuer Yes For For 2 Approval of short term incentive plan Issuer Yes Against Against 3 Ratification of the appointment of independent registered accounting firm Issuer Yes For For 4 Advisory vote on executive compensation Issuer Yes Against Against 5 Advisory vote on the frequency of future executive compensation votes Issuer Yes 1 yr For 6 Shareholder proposal - Director election majority vote standard proposal Holder Yes For Against 7 Shareholder proposal - Special shareholder meetings Holder Yes For Against Yum Brands, Inc. YUM 5/19/2011 3/21/2011 1 Election of twelve (12) Directors Issuer Yes For For 2 Ratification of Independent Auditors Issuer Yes For For 3 To approve, by non-binding advisory vote, executive compensation Issuer Yes Against Against 4 To recommend by non-binding advisory vote, the frequency of executive compensation votes Issuer Yes 1 yr For 5 Proposal approving amendment to company's restated articles of incorporation to permit Shareholders to call Special Meetings Issuer Yes For For Black Hills Corporation BKH 5/25/2011 4/5/2011 1 Election of four (4) Directors Issuer Yes For For 2 Ratify the appointment of Deloitte & Touche LLP to serve as Black Hills Corporation's independent registered public accounting firm for 2011 Issuer Yes For For 3 Approve the advisory resolution on executive compensation Issuer Yes Against Against 4 Approve holding the advisory vote on executive compensation every one two or three years as indicated Issuer Yes 1 yr For Home Depot, Inc. HD 6/2/2011 4/4/2011 1 Election of ten (10) Directors Issuer Yes For For 2 Proposal to ratify the appointment of KPMG LLP Issuer Yes For For 3 Advisory vote on executive compensation Issuer Yes Against Against 4 Advisory vote on the frequency of the advisory vote on executive compensation Issuer Yes 1 yr For 5 Company proposal to implement shareholder ability to act by written consent (Approval of amended and restated certificate of incorporation) Issuer Yes For For 6 Shareholder proposal regarding cumulative voting Holder Yes For Against 7 Shareholder proposal regarding special shareholder meetings Holder Yes For Against 8 Shareholder proposal regarding employment diversity report Holder Yes Against For 9 Shareholder proposal regarding electioneering policies and contributions Holder Yes Against For Wal-Mart Stores, Inc. WMT 6/3/2011 4/6/2011 1 Election of thirteen (15) Directors Issuer Yes For For 2 Ratification of Ernst & Young LLP as independent accountants Issuer Yes For For 3 Advisory vote on executive compensation Issuer Yes Against Against 4 Advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1 yr For 5 Gender identity non-discrimination policy Holder Yes Against For 6 Political contributions report Holder Yes Against For 7 Special shareowner meetings Holder Yes For Against 8 Require suppliers to publish annual sustainability report Holder Yes Against For 9 Climate change risk disclosure Holder Yes Against For Caterpillar Inc. CAT 6/8/2011 4/11/2011 1 Election of fifteen (15) Directors Issuer Yes For For 2 Ratify the appointment of independent registered public accounting firm for 2011 Issuer Yes For For 3 Approve amended and restated Caterpillar, Inc. executive short term incentive plan Issuer Yes Against Against 4 Advisory vote on the frequency of executive compensation votes Issuer Yes Against Against 5 Advisory vote on the frequency of executive compensation votes Issuer Yes 1 yr For 6 Stockholder proposal - report on political contributions and expenses Holder Yes Against For 7 Stockholder proposal - executives to retain significant stock Holder Yes Against For 8 Director election majority vote standard Holder Yes For Against 9 Stockholder proposal - special stockholder meetings Holder Yes For Against 10 Stockholder proposal - independent chairman of the board Holder Yes Against For 11 Stockholder proposal - review global corporate standards Holder Yes Against For 12 Stockholder proposal - death benefits policy Holder Yes Against For W.P. Carey & Co. WPC 92930Y107 6/16/2011 4/19/2011 1 Election of fourteen (14) Directors Issuer Yes For For 2 Ratification of appointment of Pricewaterhousecoopers LLP as the company's independent registered accounting firm for 2011 Issuer Yes For For 3 To approve the advisory resolution on executive compensation Issuer Yes Against Against 4 To approve holding an advisory vote on executive compensation every on, two or three years as indicated Issuer Yes 1 yr Against Penn Virginia Resource Partners, LP PVR 6/22/2011 4/26/2011 1 Election of nine (9) Directors Issuer Yes For For 2 To approve by advisory (non-binding) vote, executive compensation Issuer Yes For For 3 To recommend by advisory (Non-binding) vote, the frequency of future advisory votes on executive compensation Issuer Yes 1yr For 3M Company MMM 88579Y101 5/10/2011 3/11/2011 1 Election of ten (10) Directors Issuer Yes For For 2 To Ratify the appointment of Pricewaterhousecoopers as independent registered public accounting firm. Issuer Yes For For 3 An advisory vote on executive compensation Issuer Yes Against Against 4 An advisory vote on the frequency of advisory votes on executive compensation Issuer Yes 1 yr For 5 Stockholder proposal on political contributions Issuer Yes Against Against SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Boulder Total Return Fund, Inc. By: /s/ Stephen C. Miller Stephen C. Miller President (Principal Executive Officer) Date: August 31, 2011
